Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
No legally permissible combination of references teaches or suggests all specifically ordered and enumerated features of claim 8 including :
“a receiving circuit configured to receive streaming media data, initializing a storage file and a storage queue according to a header data packet of the streaming media data, and starting a first thread to receive an enqueuing operation; 
a parsing circuit configured to start a second thread and establishing a message channel so as to read a streaming media data packet from the storage queue for parsing, and adding the parsed streaming media data packet into the message channel in the form of a message; 
a storage circuit configured to start a third thread to read the message from the message channel and encapsulating the message according to preset requirements so as to store the message on a disk; and 
a publishing circuit configured to determine a target pull server corresponding to the streaming media data and publishing the streaming media data to the target pull server”.

Representative references include:
a) Horiuchi (USP 7099953), see abstract. 
b) Crowder (US 20190109896), see par. 0016.
c) Arsenault (US 20180241836), see abstract.
d) Venkat (USP 9639629).
However, none of these references teaches or suggests a method/server/system/CRM in which distinct threads are utilized to 1) receive streaming media, initialize a storage file and queue; 2) establish a message channel from the storage queue; 3) read message from a message channel and encapsulate the message; and 4) publish streaming media to a target pull server.
These references generally disclose edge/proxy servers that cache content request by a client device. For subsequent content requests received by the edge/proxy server for data that is cached, the requested content is provided by the edge/proxy server if it is present in the server cache. 

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443